DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 8-9, 11, & 15-16 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Heidmann (U.S. PGPub # 2016/0282427).
Regarding Independent Claim 1, Heidmann teaches:
A system comprising: 
a solid-state host comprising a sensing layer containing spin defect centers having absorption resonances that change in response to at least one of an electric field, a magnetic field, a temperature, a stress, or a strain (Fig. 1 Element 112. See paragraphs 0053-0056.); 
an infrared light source, in optical communication with the spin defect centers, to illuminate the spin defect centers with an infrared optical field (Fig. 1 Elements 102. See paragraphs 0105 & 0139. All light sources create some heat or infrared radiation.); 
a periodic structure, disposed on or embedded in the sensing layer, to enhance the infrared optical field in the sensing layer (Fig. 1 Elements 114. See paragraphs 0053-0056.); and 
a detector (Fig. 1 Element 130. See paragraphs 0053-0056.), in optical communication with the solid-state host via the periodic structure (Fig. 1 Element 120. See paragraphs 0053-0056.), to sense absorption of the infrared optical field by at least some of the spin defect centers (Fig. 1 Element 130. See paragraphs 0056-0059.).
Regarding Claim 3, Heidmann teaches all elements of claim 1, upon which this claim depends.
Heidmann teaches the periodic structure is embedded in the sensing layer (See Fig. 1 Elements 112 & 114 wherein the vacancies are in the diamond matrix and the matrix is imbedded within the structure of the vacancies. They are mutually intertwined.).
Regarding Claim 4, Heidmann teaches all elements of claim 1, upon which this claim depends.
Heidmann teaches the periodic structure is disposed on the sensing layer (See Fig. 1 Elements 112 & 114 wherein the vacancies are in the diamond matrix and the matrix is imbedded within the structure of the vacancies. They are mutually intertwined.).
Regarding Claim 8, Heidmann teaches all elements of claim 1, upon which this claim depends.
Heidmann teaches the absorption by the spin defect centers varies in response to the magnetic field (Title & Abstract and elsewhere.) and the system is configured to detect variations in the magnetic field with a sensitivity of below nT/Hz1/2 per µm2 (See Paragraph 0066).
Regarding Claim 9, Heidmann teaches all elements of claim 1, upon which this claim depends.
Heidmann teaches a pump light source, in optical communication with the solid-state host, to illuminate the spin defect centers in the layer of spin defect centers with a pump beam that excites the spin defect centers to an excited state (Fig. 1 Element 102 wherein a laser is an optical pump. See paragraphs 0055-0057.).
Regarding Independent Claim 11, Heidmann teaches:
A method of detecting an environmental parameter experienced by spin center defects in a sensing layer formed in a solid-state host (Fig. 1 Element 112. See paragraphs 0053-0056.), the method comprising: 
illuminating a periodic structure embedded in or disposed on the sensing layer with an infrared probe beam (See Fig. 1 Elements 112 & 114 wherein the vacancies are in the diamond matrix and the matrix is imbedded within the structure of the vacancies. They are mutually intertwined.), the periodic structure enhancing absorption of the infrared optical field by the spin defect centers in the sensing layers (See Fig. 1 Elements 112 & 114 wherein the vacancies are in the diamond matrix and the matrix is imbedded within the structure of the vacancies. They are mutually intertwined. Fig. 1 Element 114. See paragraphs 0053-0056.); and detecting changes in the absorption of the infrared optical field by the spin defect centers caused by at least one of an electric field, a magnetic field, a temperature, a stress, or a strain (Fig. 1 Element 130. See paragraphs 0053-0059.).
Regarding Claim 15, Heidmann teaches all elements of claim 11, upon which this claim depends.
Heidmann teaches the absorption by the spin defect centers varies in response to the magnetic field (Title & Abstract and elsewhere.) and further comprising: detecting variations in the magnetic field with a sensitivity of below nT/Hz1/2 per µm2 based on the changes in the absorption of the infrared optical field by the spin defect centers (See Paragraph 0066).
Regarding Claim 16, Heidmann teaches all elements of claim 11, upon which this claim depends.
Heidmann teaches exciting the spin defect centers in the layer of spin defect centers with visible light (Fig. 1 Element 102 wherein a laser is an optical pump. See paragraphs 0055-0057.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (U.S. PGPub # 2016/0282427) in view of Chipaux et al (U.S. PGPub # 2017/0322244).
Regarding Claim 2, Heidmann teaches all elements of claim 1, upon which this claim depends.
Heidmann does not explicitly teach the infrared light source is configured to emit the infrared optical field at a wavelength of 1042 nm.
Chipaux teaches the infrared light source is configured to emit the infrared optical field at a wavelength of 1042 nm (Paragraphs 0088-0089.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chipaux to the teachings of Heidmann such that the infrared light source is configured to emit the infrared optical field at a wavelength of 1042 nm because the “diamond comprising the NV centers, which are implanted near the surface or in the bulk of the diamond, absorbs some of the intensity of a probe beam of wavelength IR, typically 1042 nm” wherein the “probe beam (would be) resonant with the transition 1A1->1E (1042 nm), [it is then] (making it) possible to obtain an absorption signal that is proportional to the population of the 1A1 level.”

Claim 5 is are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (U.S. PGPub # 2016/0282427) in view of Botto et al (U.S. PGPub # 2014/0252250).
Regarding Claim 5, Heidmann teaches all elements of claim 1, upon which this claim depends.
Heidmann does not explicitly teach the periodic structure has a quality factor of about 100 to about 10,000.
Botto teaches the periodic structure has a quality factor of about 100 to about 10,000 (Paragraph 0002.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Botto to the teachings of Heidmann such that the periodic structure has a quality factor of about 100 to about 10,000 because “(i)n a conventional metal resonator operating at 18 GHz, the peak of the resonant dielectric relaxation response of water, the presence of an opening for the fluid flow line or channel and the ohmic losses at the cavity metal walls limit the quality factor (Q-factor) of the cavity resonant mode to the order of 1,000” wherein “dielectric interrogation of fluids at lower frequencies up to a few GHz typically does not employ resonant cavities but rather involve measurements across capacitor arms or measurements with electrodes invading the fluid volume.”

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (U.S. PGPub # 2016/0282427) in view of Patange (Patange, Om. On an instrument for the coherent investigation of nitrogen-vacancy centres in diamond. MS thesis. University of Waterloo, 2013.).
Regarding Claim 13, Heidmann teaches all elements of claim 11, upon which this claim depends.
Heidmann does not explicitly teach detecting the absorption of the infrared optical field comprises detecting a portion of the infrared probe beam diffracted from the periodic structure at a Bragg angle of the periodic structure.
Patange teaches detecting the absorption of the infrared optical field comprises detecting a portion of the infrared probe beam diffracted from the periodic structure at a Bragg angle of the periodic structure (See Fig. 3.5).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Patange to the teachings of Heidmann such that one would detect the absorption of the infrared optical field by detecting a portion of the infrared probe beam diffracted from the periodic structure at a Bragg angle of the periodic structure because this is how one makes measurements of any light reflected off of a periodic, lattice or crystal type structure and is well-known and a reliable means of making measurements.

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann (U.S. PGPub # 2016/0282427) in view of Clar et al (U.S. PGPub # 2008/0198882).
Regarding Claim 10, Heidmann teaches all elements of claim 9, upon which this claim depends.
Heidmann does not explicitly teach the periodic structure is patterned to concentrate the pump beam in the sensing layer.
Clar teaches the periodic structure is patterned to concentrate the pump beam in the sensing layer (Paragraph 0019 & Claim 41.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Clar to the teachings of Heidmann such that one would have the periodic structure patterned to concentrate the pump beam in the sensing layer because this is a simple and effective means of transmitting a laser beam without using necessarily very expensive lenses.

Allowable Subject Matter
Claims 6-7, 12, & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. The specific requirement of a periodic structure comprising a metallodielectric grating with a spacing of a wavelength of the infrared optical field” has not been found in one anticipatory reference. No references even suggest just the “periodic structure comprising a metallodielectric grating” in the context of the present invention.
Regarding Claim 6,
The system of claim 1, wherein the periodic structure comprises a metallodielectric grating with a spacing of a wavelength of the infrared optical field divided by a refractive index of the solid-state host.
Regarding Claim 7,
The system of claim 6, wherein the metallodielectric grating is configured to apply a bias magnetic field to the layer of spin defect centers.
Regarding Claim 12, Heidmann teaches all elements of claim 11, upon which this claim depends.
The method of claim 11, wherein the periodic structure comprises a metallodielectric grating with a spacing of a wavelength of the infrared optical field divided by a refractive index of the layer of spin defect centers and further comprising: applying a bias magnetic field to the spin defect centers with the metallodielectric grating.
Regarding Claim 14,
The method of claim 13, wherein detecting the absorption of the infrared optical field comprises performing a homodyne measurement of the portion of the infrared probe beam diffracted from the periodic structure.

Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant. In the claim below, Examiner has highlighted the elements that could not all be found in a single reference. Impermissible hindsight would be required to make any combination of all of the limitations, if found, obvious. Therefore, these claims are allowed.
Regarding Independent Claim 17,
A system for sensing a magnetic field, the system comprising: 
a solid-state host; spin defect centers disposed within one millimeter of a surface of the solid-state host and having absorption resonances that shift in response to the magnetic field; 
an infrared light source, in optical communication with the spin defect centers, to illuminate the spin defect centers with an infrared optical radiation; 
a metallodielectric grating, embedded in the surface of the solid-state host and having a period based on a wavelength of the infrared optical radiation and a refractive index of the solid-state host at the wavelength of the infrared optical radiation, to apply a bias magnetic field to the spin defect centers and to enhance absorption of the infrared optical radiation by the spin defect centers; and a detector, in optical communication with the spin defect centers via the metallodielectric grating, to sense the absorption of the optical radiation by the spin defect centers.
Regarding Claim 18,
The system of claim 17, wherein the metallodielectric grating is configured to support a hybrid plasmonic surface lattice resonance-Rayleigh-Wood anomaly mode that concentrates the infrared optical radiation within one millimeter of the surface of the solid-state host.
Regarding Claim 19,
The system of claim 17, wherein the metallodielectric grating has a quality factor of 100 to 1000.
Regarding Claim 20,
The system of claim 17, wherein the detector is configured to acquire a phase-sensitive homodyne image of the spin defect centers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858